Citation Nr: 9931040	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-13 681	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of 
diphtheria.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



REMAND

The veteran served on active duty from April 1941 to August 
1945.  He appeals to the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which denied service 
connection for residuals of diphtheria.  In October 1999, in 
response to a Board inquiry, the veteran indicated he wanted 
a Board hearing at the RO (i.e., a Travel Board hearing).  
Such hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999); 38 C.F.R.§§ 19.75, 19.76, 20.703, 
20.704 (1999).  Accordingly, the case is remanded for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


